442 F.2d 1337
John Michael COFFEY, Petitioner-Appellee,v.Walter E. CRAVEN, Warden, California State Prison at Folsom,Respondent-Appellant.
No. 24858.
United States Court of Appeals, Ninth Circuit.
June 9, 1971.

Joyce F. Nedde, Deputy Atty. Gen., (argued), Evelle J. Younger, Atty. Gen., San Francisco, Cal., for respondent-appellant.
Joseph A. Filippelli (argued), of Filippelli & Eisenberg, San Francisco, Cal., for petitioner-appellee.
Before CHAMBERS and CARTER, Circuit Judges, and JAMESON,1 district judge.
PER CURIAM:


1
The order granting a writ of habeas corpus is reversed.


2
We find that Coffey's psychiatric evidence based upon observation years later was too remote to be of much value in this case in evaluating the situation at the time of trial.


3
The record seems clear that the state trial judge had no doubt as to the competency of Coffey at any critical time.


4
We cannot find that the happenings in the state process at the trial or in the legal processes preceding the trial show any denial of any federal constitutional right.



1
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation